COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





ERIC EMERSON,

                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00199-CR

Appeal from the

175th Judicial District Court

of Bexar County, Texas 

(TC# 2007-CR-10872) 






MEMORANDUM  OPINION

            Pending before the Court is a motion to dismiss filed by Appellant pursuant to Texas
Rule of Appellate Procedure 42.2(a).  The motion was filed before our decision in the case, and
is signed by Appellant and his attorney.  Furthermore, a duplicate copy of the motion has been
forwarded to the trial court clerk.  As the motion complies with the requirements of Rule 42.2(a),
we grant the motion and dismiss the appeal.


July 13, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)